UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (60.8%) (a) Shares Value Basic materials (2.7%) Air Products & Chemicals, Inc. 1,185 $170,699 Albemarle Corp. 673 43,025 Alcoa, Inc. 4,062 38,914 Axalta Coating Systems, Ltd. (NON) 4,037 117,880 Axiall Corp. 1,482 32,367 Cemex SAB de CV ADR (Mexico) (NON) 2,167 15,776 CF Industries Holdings, Inc. 1,531 47,982 Dow Chemical Co. (The) 7,376 375,143 E.I. du Pont de Nemours & Co. 6,735 426,460 Fortune Brands Home & Security, Inc. 3,761 210,766 LafargeHolcim, Ltd. (Switzerland) 469 21,833 Martin Marietta Materials, Inc. 415 66,197 Newmont Mining Corp. 2,959 78,650 Nucor Corp. 1,832 86,654 PPG Industries, Inc. 1,998 222,757 Praxair, Inc. 1,401 160,344 Sealed Air Corp. 3,262 156,609 Sherwin-Williams Co. (The) 2,259 643,070 Smurfit Kappa Group PLC (Ireland) 2,266 58,206 Steel Dynamics, Inc. 1,165 26,224 Symrise AG (Germany) 4,887 326,700 W.R. Grace & Co. (NON) 468 33,312 Capital goods (2.8%) Airbus Group SE (France) 1,321 87,656 Allegion PLC (Ireland) 766 48,802 Ball Corp. 1,238 88,257 Bombardier, Inc. Class B (Canada) (NON) 40,018 40,673 Embraer SA ADR (Brazil) 3,086 81,347 General Dynamics Corp. 6,609 868,224 Manitowoc Foodservice, Inc. (NON) 29,202 430,437 Northrop Grumman Corp. 6,474 1,281,205 Raytheon Co. 2,860 350,722 United Technologies Corp. 3,336 333,934 Communication services (3.3%) American Tower Corp. (R) 6,063 620,669 AT&T, Inc. 22,965 899,539 Charter Communications, Inc. Class A (NON) 2,581 522,472 Comcast Corp. Class A 12,443 760,018 DISH Network Corp. Class A (NON) 1,808 83,638 Equinix, Inc. (R) 514 169,985 Level 3 Communications, Inc. (NON) 6,099 322,332 Liberty Global PLC Ser. A (United Kingdom) (NON) 14,027 540,040 Time Warner Cable, Inc. 1,209 247,386 Communications equipment (0.7%) Cisco Systems, Inc. 30,420 866,057 Computers (2.7%) Apple, Inc. 25,710 2,802,133 Castlight Health, Inc. Class B (NON) 26,495 88,228 EMC Corp. 16,965 452,117 HP, Inc. 11,895 146,546 Conglomerates (0.8%) Danaher Corp. 4,073 386,365 Tyco International PLC 16,430 603,145 Consumer cyclicals (7.6%) Advance Auto Parts, Inc. 2,050 328,697 Amazon.com, Inc. (NON) 2,225 1,320,849 Brunswick Corp. 2,169 104,069 CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 4,023 138,190 CBS Corp. Class B (non-voting shares) 4,908 270,382 Criteo SA ADR (France) (NON) 1,365 56,538 Ctrip.com International, Ltd. ADR (China) (NON) 5,779 255,779 Dollar General Corp. 3,805 325,708 Five Below, Inc. (NON) 3,989 164,905 Gap, Inc. (The) 7,369 216,649 GNC Holdings, Inc. Class A 1,520 48,260 Hanesbrands, Inc. 10,327 292,667 Hilton Worldwide Holdings, Inc. 15,248 343,385 Home Depot, Inc. (The) 5,590 745,874 Live Nation Entertainment, Inc. (NON) 20,014 446,512 Marriott International, Inc./MD Class A 1,643 116,949 MasterCard, Inc. Class A 4,251 401,720 Michaels Cos., Inc. (The) (NON) 5,303 148,325 NIKE, Inc. Class B 9,746 599,087 PayPal Holdings, Inc. (NON) 6,096 235,306 Penn National Gaming, Inc. (NON) 13,182 220,008 Priceline Group, Inc. (The) (NON) 466 600,655 PulteGroup, Inc. 5,341 99,930 RE/MAX Holdings, Inc. Class A 7,391 253,511 Rollins, Inc. 6,203 168,225 Tiffany & Co. 1,155 84,754 Time Warner, Inc. 4,671 338,881 TJX Cos., Inc. (The) 5,856 458,818 Vulcan Materials Co. 197 20,797 Wal-Mart Stores, Inc. 2,993 204,991 Walt Disney Co. (The) 2,966 294,553 Wynn Resorts, Ltd. 3,029 282,999 Consumer staples (6.6%) Avon Products, Inc. 21,389 102,881 Blue Buffalo Pet Products, Inc. (NON) 2,581 66,228 Bright Horizons Family Solutions, Inc. (NON) 2,531 163,958 Chipotle Mexican Grill, Inc. (NON) 119 56,045 Costco Wholesale Corp. 2,981 469,746 Coty, Inc. Class A 25,863 719,767 CVS Health Corp. 7,004 726,525 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) (F) (RES) (NON) 6 32,969 Dr. Pepper Snapple Group, Inc. 4,677 418,217 Edgewell Personal Care Co. 6,002 483,341 Groupon, Inc. (NON) 6,042 24,108 GrubHub, Inc. (NON) 912 22,919 JM Smucker Co. (The) 1,737 225,532 Kraft Heinz Co. (The) 5,640 443,078 Molson Coors Brewing Co. Class B 4,643 446,564 Mondelez International, Inc. Class A 9,296 372,956 Monster Beverage Corp. (NON) 3,674 490,038 Netflix, Inc. (NON) 787 80,455 Nomad Foods, Ltd. (United Kingdom) (NON) 5,315 47,888 PepsiCo, Inc. 4,042 414,224 Philip Morris International, Inc. 12,191 1,196,059 Pinnacle Foods, Inc. 2 89 Restaurant Brands International LP (Units) (Canada) 19 739 Restaurant Brands International, Inc. (Canada) 7,088 275,227 TreeHouse Foods, Inc. (NON) 2,056 178,358 Walgreens Boots Alliance, Inc. 6,439 542,421 Yum! Brands, Inc. 4,130 338,041 Electronics (2.5%) Agilent Technologies, Inc. 7,799 310,790 Analog Devices, Inc. 1,815 107,430 Broadcom, Ltd. 2,451 378,680 Cavium, Inc. (NON) 3,227 197,363 Honeywell International, Inc. 6,270 702,554 Intel Corp. 3,832 123,965 L-3 Communications Holdings, Inc. 3,646 432,051 Micron Technology, Inc. (NON) 15,335 160,557 ON Semiconductor Corp. (NON) 6,340 60,801 QUALCOMM, Inc. 5,256 268,792 TE Connectivity, Ltd. 3,738 231,457 Texas Instruments, Inc. 2,725 156,470 Energy (4.0%) Anadarko Petroleum Corp. 16,465 766,775 Apache Corp. 3,052 148,968 Baker Hughes, Inc. 1,849 81,042 Cabot Oil & Gas Corp. 2,735 62,112 California Resources Corp. 481 496 Cenovus Energy, Inc. (Canada) 11,998 156,124 Cheniere Energy, Inc. (NON) 1,610 54,466 Chevron Corp. 3,709 353,839 Cimarex Energy Co. 499 48,538 Concho Resources, Inc. (NON) 715 72,244 ConocoPhillips 8,362 336,738 Continental Resources, Inc. (NON) 2,100 63,756 Devon Energy Corp. 2,153 59,078 Diamondback Energy, Inc. (NON) 447 34,499 EOG Resources, Inc. 3,563 258,603 Exxon Mobil Corp. 1,746 145,948 Frank's International NV (Netherlands) 1,056 17,403 Gulfport Energy Corp. (NON) 641 18,166 Halliburton Co. 3,624 129,449 Hess Corp. 874 46,016 Marathon Oil Corp. 13,769 153,387 Occidental Petroleum Corp. 4,811 329,217 Oceaneering International, Inc. 566 18,814 Pioneer Natural Resources Co. 1,758 247,421 Royal Dutch Shell PLC Class A (United Kingdom) 23,793 573,992 Schlumberger, Ltd. 3,290 242,638 Suncor Energy, Inc. (Canada) 19,673 547,106 Weatherford International PLC (NON) 11,804 91,835 Financials (9.4%) AllianceBernstein Holding LP 8,905 208,644 American International Group, Inc. 11,219 606,387 Ameriprise Financial, Inc. 2,048 192,532 Assured Guaranty, Ltd. 10,809 273,468 AvalonBay Communities, Inc. (R) 1,202 228,620 Bank of America Corp. 63,212 854,626 Bank of New York Mellon Corp. (The) 13,811 508,659 Berkshire Hathaway, Inc. Class B (NON) 1,392 197,497 Boston Properties, Inc. (R) 1,646 209,174 Capital One Financial Corp. 5,526 383,007 CBRE Group, Inc. Class A (NON) 1,110 31,990 Charles Schwab Corp. (The) 21,449 601,001 Chubb, Ltd. 3,128 372,701 Citigroup, Inc. 5,721 238,852 Equity Lifestyle Properties, Inc. (R) 1,537 111,786 Essex Property Trust, Inc. (R) 364 85,125 Federal Realty Investment Trust (R) 686 107,050 Gaming and Leisure Properties, Inc. (R) 7,834 242,227 General Growth Properties (R) 6,228 185,158 Genworth Financial, Inc. Class A (NON) 31,166 85,083 Hartford Financial Services Group, Inc. (The) 8,608 396,657 Invesco, Ltd. 5,807 178,681 JPMorgan Chase & Co. 19,181 1,135,899 KeyCorp 28,227 311,626 Kimco Realty Corp. (R) 1,708 49,156 KKR & Co. LP 31,702 465,702 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) (F) (RES) (NON) 14,867 38,134 Pebblebrook Hotel Trust (R) 1,316 38,256 Prudential PLC (United Kingdom) 16,518 306,364 Public Storage (R) 814 224,526 Regions Financial Corp. 32,558 255,580 Simon Property Group, Inc. (R) 1,218 252,966 Synchrony Financial (NON) 14,225 407,689 U.S. Bancorp 11,962 485,538 Visa, Inc. Class A 10,612 811,606 Vornado Realty Trust (R) 789 74,505 Wells Fargo & Co. 14,810 716,212 Health care (8.0%) Abbott Laboratories 1,548 64,753 Aetna, Inc. 1,095 123,023 Allergan PLC (NON) 3,666 982,598 AMAG Pharmaceuticals, Inc. (NON) 2,294 53,680 Amgen, Inc. 3,194 478,876 Anthem, Inc. 433 60,183 Baxter International, Inc. 4,783 196,486 Becton Dickinson and Co. 2,036 309,106 Biogen, Inc. (NON) 1,725 449,052 Boston Scientific Corp. (NON) 4,567 85,905 Bristol-Myers Squibb Co. 9,921 633,753 C.R. Bard, Inc. 1,305 264,484 Cardinal Health, Inc. 3,791 310,672 Celgene Corp. (NON) 6,084 608,946 Cigna Corp. 1,947 267,206 Cooper Cos., Inc. (The) 1,175 180,915 DexCom, Inc. (NON) 865 58,742 Diplomat Pharmacy, Inc. (NON) 2,328 63,787 Edwards Lifesciences Corp. (NON) 1,610 142,018 Eli Lilly & Co. 6,125 441,061 Express Scripts Holding Co. (NON) 2,086 143,287 Gilead Sciences, Inc. 9,315 855,676 Henry Schein, Inc. (NON) 677 116,871 HTG Molecular Diagnostics, Inc. (NON) 727 2,086 Intuitive Surgical, Inc. (NON) 492 295,717 Jazz Pharmaceuticals PLC (NON) 696 90,863 Johnson & Johnson 3,120 337,584 McKesson Corp. 450 70,763 Medtronic PLC 2,340 175,500 Merck & Co., Inc. 6,972 368,889 Mylan NV (NON) 8,349 386,976 Perrigo Co. PLC 4,072 520,931 Pfizer, Inc. 15,686 464,933 Press Ganey Holdings, Inc. (NON) 1,523 45,812 Service Corp. International/US 4,324 106,716 TESARO, Inc. (NON) 3,009 132,486 Ventas, Inc. (R) 2,816 177,295 Miscellaneous (—%) Silver Run Acquisition Corp. (Units) (NON) 3,711 38,409 Semiconductor (0.2%) Lam Research Corp. 3,669 303,059 Software (2.4%) Adobe Systems, Inc. (NON) 2,863 268,549 Electronic Arts, Inc. (NON) 3,444 227,683 Microsoft Corp. 38,669 2,135,689 Oracle Corp. 4,716 192,932 Tencent Holdings, Ltd. (China) 7,136 145,712 TubeMogul, Inc. (NON) 5,233 67,715 Technology services (3.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 1,640 129,609 Alphabet, Inc. Class A (NON) 2,853 2,176,554 Computer Sciences Corp. 5,041 173,360 Facebook, Inc. Class A (NON) 11,562 1,319,224 Fidelity National Information Services, Inc. 3,359 212,658 GoDaddy, Inc. Class A (NON) 2,291 74,068 Hewlett Packard Enterprise Co. 11,895 210,898 salesforce.com, Inc. (NON) 6,171 455,605 Yahoo!, Inc. (NON) 6,660 245,155 Transportation (0.9%) American Airlines Group, Inc. 8,866 363,595 Union Pacific Corp. 9,299 739,735 Utilities and power (2.3%) American Electric Power Co., Inc. 2,708 179,811 American Water Works Co., Inc. 3,276 225,815 Calpine Corp. (NON) 19,716 299,092 Edison International 2,022 145,362 Exelon Corp. 13,647 489,381 Kinder Morgan, Inc. 8,713 155,614 NextEra Energy Partners LP 3,628 98,645 NextEra Energy, Inc. 3,361 397,741 NRG Energy, Inc. 21,123 274,810 NRG Yield, Inc. Class C 6,874 97,886 PG&E Corp. 5,839 348,705 Sempra Energy 2,118 220,378 Total common stocks (cost $73,446,178) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, April 1, 2046 $1,000,000 $1,057,188 3s, TBA, April 1, 2046 1,000,000 1,036,406 U.S. Government Agency Mortgage Obligations (8.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 316,623 355,677 5s, August 1, 2033 120,641 133,527 4 1/2s, November 1, 2044 1,963,217 2,163,833 4 1/2s, TBA, April 1, 2046 2,000,000 2,176,562 4s, with due dates from April 1, 2045 to September 1, 2045 970,424 1,045,821 3 1/2s, TBA, May 1, 2046 2,000,000 2,093,202 3 1/2s, TBA, April 1, 2046 2,000,000 2,097,188 3s, TBA, April 1, 2046 1,000,000 1,025,859 Total U.S. government and agency mortgage obligations (cost $13,098,658) U.S. TREASURY OBLIGATIONS (10.0%) (a) Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $980,000 $1,012,156 U.S. Treasury Notes 2s, November 30, 2020 2,420,000 2,506,851 1 3/8s, September 30, 2018 2,280,000 2,312,218 1 1/8s, December 31, 2019 950,000 952,765 0 3/4s, March 31, 2018 3,320,000 3,319,611 0 3/4s, December 31, 2017 2,570,000 2,570,828 Total U.S. treasury obligations (cost $12,482,874) CORPORATE BONDS AND NOTES (16.0%) (a) Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $52,483 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 60,000 67,050 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 42,000 38,837 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 49,865 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 12,522 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 29,192 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 35,000 35,465 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,376 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 184,571 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 5,000 3,894 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 81,000 67,271 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 54,000 42,356 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 35,000 31,150 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,950 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 12,000 11,520 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 21,890 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 9,299 Mosaic Co. (The) sr. unsec. unsub. notes 3 3/4s, 2021 30,000 31,200 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 52,540 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 140,000 180,341 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 10,000 12,466 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,110 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 82,000 100,160 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 5,000 5,263 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 104,000 140,155 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 20,000 21,653 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 20,000 21,347 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 30,000 41,099 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 164,235 United Technologies Corp. sr. unsec. unsub. notes 5.7s, 2040 15,000 18,726 Communication services (1.5%) American Tower Corp. sr. unsec. notes 4s, 2025 (R) 20,000 20,633 American Tower Corp. sr. unsec. notes 3.4s, 2019 (R) 95,000 97,388 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 12,000 11,705 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 30,929 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 77,000 85,680 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 38,000 40,083 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 35,346 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 36,292 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 10,000 10,675 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 112,459 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,343 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 55,000 73,593 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,713 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 35,215 SBA Tower Trust 144A sr. notes 5.101s, 2017 175,000 176,829 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 61,648 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 205,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 163,880 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 12,700 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 125,000 142,007 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,000 2,460 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 210,000 210,357 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 137,390 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 11,000 12,465 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 178,594 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 241,000 248,230 Consumer cyclicals (2.0%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 34,475 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 135,000 163,669 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 30,745 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 92,000 99,619 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 85,000 71,887 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 127,000 171,260 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 80,000 80,741 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 98,136 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 10,000 10,018 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 48,211 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 210,000 262,083 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 25,561 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 40,000 45,471 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 142,000 140,551 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 25,000 25,688 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 90,000 99,350 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 126,748 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 53,866 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 23,771 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 29,411 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 44,900 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 35,000 36,400 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 26,000 27,949 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 28,000 28,852 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 15,000 17,222 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 10,000 11,313 McGraw Hill Financial, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 70,000 76,503 NVR, Inc. sr. unsec. notes 3.95s, 2022 65,000 67,624 O'Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 25,000 26,094 O'Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 45,000 46,297 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 55,000 56,340 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 94,000 109,595 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 16,000 16,411 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 50,000 51,438 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 49,704 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 55,000 51,456 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 57,773 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 48,216 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 20,000 20,550 Consumer staples (1.2%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 123,824 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 75,000 83,817 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 25,000 26,290 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 37,810 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 140,711 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 150,234 180,855 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,112 14,698 Diageo Investment Corp. company guaranty sr. unsec. notes 8s, 2022 99,000 127,622 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 191,322 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 85,000 95,668 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 32,000 33,453 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s, 2039 55,000 70,265 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,232 McDonald's Corp. sr. unsec. unsub. notes 5.7s, 2039 90,000 105,828 McDonald's Corp. sr. unsec. unsub. notes Ser. MTN, 6.3s, 2038 75,000 95,027 Newell Rubbermaid, Inc. sr. unsec. unsub. notes 4.2s, 2026 105,000 109,835 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 18,283 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 25,716 Energy (0.8%) DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 20,000 17,867 EOG Resources, Inc. sr. unsec. unsub. notes 5 5/8s, 2019 30,000 32,717 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 70,000 60,781 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 11,000 8,470 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 58,481 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 120,169 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 24,810 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 15,545 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 60,000 29,550 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 35,000 24,325 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 35,000 25,165 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 130,000 107,462 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 60,000 55,890 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 120,000 64,500 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8s, 2019 110,000 120,608 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 76,818 Tosco Corp. company guaranty sr. unsec. notes 8 1/8s, 2030 72,000 88,660 Williams Partners LP sr. unsec. sub. notes 5.4s, 2044 43,000 32,035 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 42,000 34,860 Financials (6.2%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 64,766 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 120,000 156,662 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 25,000 24,890 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 75,000 73,313 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 45,000 40,423 American Express Co. sr. unsec. notes 7s, 2018 16,000 17,550 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 114,000 141,645 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 184,598 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 96,088 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 75,000 76,313 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 32,000 31,440 Bank of America Corp. unsec. sub. notes 6.11s, 2037 150,000 172,656 Barclays Bank PLC 144A unsec. sub. notes 10.179s, 2021 (United Kingdom) 120,000 152,763 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 98,000 103,174 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 204,257 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 110,000 114,256 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 80,000 81,001 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 27,000 27,838 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 73,000 73,482 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 64,000 61,600 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 23,000 22,080 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 40,000 40,900 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 150,000 179,985 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 47,000 56,473 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 122,000 128,483 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 (R) 50,000 51,166 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 34,781 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 29,000 26,318 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 296,213 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 60,000 58,287 Highwood Realty LP sr. unsec. unsub. notes 5.85s, 2017 (R) 135,000 139,806 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 30,000 28,849 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 200,000 232,964 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 218,404 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 45,000 47,925 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.3s, perpetual maturity 35,000 35,088 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 110,000 110,000 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 60,000 70,580 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 49,050 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 100,000 125,120 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 245,000 241,723 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 155,000 224,700 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 460,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 30,000 31,587 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 60,000 82,717 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 35,000 29,575 Nordea Bank AB 144A unsec. sub. notes 4 7/8s, 2021 (Sweden) 200,000 216,638 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 56,000 63,201 Pacific LifeCorp 144A sr. unsec. notes 6s, 2020 30,000 33,581 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 33,000 35,710 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 228,000 217,455 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 35,000 35,525 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 137,000 131,520 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 42,707 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 128,086 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 45,000 45,772 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 215,000 205,003 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 190,000 201,400 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 99,999 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 66,087 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 200,000 200,500 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.634s, 2037 306,000 222,728 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 51,489 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 52,399 UBS AG/Stamford, CT unsec. sub. notes 7 5/8s, 2022 360,000 412,319 Vereit Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 (R) 90,000 89,550 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 65,000 69,388 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 122,418 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 135,000 137,308 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 30,000 29,438 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 684,490 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 10,000 10,497 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 10,000 10,517 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 5,000 5,191 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 48,000 62,764 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 29,614 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 55,000 56,375 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 10,000 10,231 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 20,000 19,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 70,000 71,294 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,423 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 50,022 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 87,000 91,095 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 122,000 126,906 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 20,000 21,700 Transportation (0.3%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 35,000 39,550 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 100,602 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 49,405 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 2,948 2,999 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 11,306 11,504 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 60,000 67,073 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 81,791 91,197 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 19,418 19,709 Utilities and power (1.6%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 55,000 64,374 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 6,000 6,360 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 15,000 18,313 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 35,000 36,322 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 105,750 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 75,000 78,562 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 151,787 Electricite de France (EDF) 144A sr. unsec. unsub. notes 6s, 2114 (France) 100,000 100,652 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 43,537 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 31,229 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 105,432 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 33,209 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 51,024 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 145,919 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 30,000 37,474 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 42,673 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 16,000 14,009 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 40,000 38,477 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 30,000 29,535 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,289 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 55,000 68,090 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 60,000 64,830 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 71,525 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 30,000 37,308 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 37,000 37,640 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 99,000 75,488 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 135,000 159,500 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 180,000 121,950 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 300,000 243,000 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 36,584 Total corporate bonds and notes (cost $19,396,375) MORTGAGE-BACKED SECURITIES (1.7%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 6.085s, 2049 $74,000 $73,655 FRB Ser. 07-C6, Class A4, 5.705s, 2049 285,000 294,115 Ser. 14-GC21, Class AS, 4.026s, 2047 93,000 97,007 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.738s, 2047 (F) 161,000 152,430 FRB Ser. 14-UBS6, Class C, 4.466s, 2047 68,000 65,182 Ser. 13-CR13, Class AM, 4.449s, 2023 (F) 100,000 107,815 Ser. 12-LC4, Class AM, 4.063s, 2044 89,000 95,889 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 587,432 9,775 FRB Ser. T-56, Class 2, IO, zero %, 2043 515,035 — FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.186s, 2032 (F) 12,025 10,764 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class A4, 5.399s, 2045 40,042 40,122 FRB Ser. 13-C10, Class C, 4.155s, 2047 109,000 104,160 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 30,242 30,911 Ser. 98-C4, Class H, 5.6s, 2035 63,705 64,884 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.414s, 2046 77,000 82,280 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.645s, 2042 55,000 54,269 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 217,000 206,193 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 97,926 98,023 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 237,216 59,304 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539s, 2045 (F) 61,000 62,390 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 24,000 23,441 Ser. 13-C18, Class AS, 4.387s, 2046 150,000 164,891 Ser. 13-UBS1, Class AS, 4.306s, 2046 101,000 110,413 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.62s, 2044 82,000 83,205 Total mortgage-backed securities (cost $2,167,857) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $43,884 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 79,959 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 47,548 Total municipal bonds and notes (cost $125,190) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) (F) (RES) (NON) 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) (F) (RES) (NON) 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) (F) (RES) (NON) 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) (F) (RES) (NON) 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) (F) (RES) (NON) 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) (F) (RES) (NON) 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) (F) (RES) (NON) 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) (F) (RES) (NON) 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) (F) (RES) (NON) 25,555 65,486 Total convertible preferred stocks (cost $185,871) SHORT-TERM INVESTMENTS (8.3%) (a) Shares Value Putnam Short Term Investment Fund 0.44% (AFF) 10,516,890 $10,516,890 Total short-term investments (cost $10,516,890) TOTAL INVESTMENTS Total investments (cost $131,419,893) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $2,881,727) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 4/20/16 $425,270 $400,967 $(24,303) Citibank, N.A. Euro Sell 6/15/16 235,264 227,636 (7,628) Credit Suisse International British Pound Sell 6/15/16 860,218 842,242 (17,976) JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 409,279 400,760 (8,519) Canadian Dollar Sell 4/20/16 471,008 440,157 (30,851) State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 7,238 6,761 (477) Euro Sell 6/15/16 310,645 296,571 (14,074) Israeli Shekel Sell 4/20/16 261,755 251,025 (10,730) WestPac Banking Corp. Canadian Dollar Sell 4/20/16 15,631 15,608 (23) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $2,096,680) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2046 $2,000,000 5/25/16 $2,097,188 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,964 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $(2,571) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2106 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $126,461,206. (b) The aggregate identified cost on a tax basis is $131,984,654, resulting in gross unrealized appreciation and depreciation of $10,595,107 and $6,632,973, respectively, or net unrealized appreciation of $3,962,134. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $238,387, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $11,927,885 $6,219,666 $7,630,661 $11,869 $10,516,890 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,494,685 to cover certain derivative contracts, and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to sepcific securities, and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $117,152 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,952,829 $406,739 $— Capital goods 3,523,601 87,656 — Communication services 4,166,079 — — Conglomerates 989,510 — — Consumer cyclicals 9,587,973 — — Consumer staples 8,305,404 — 32,969 Energy 4,484,678 573,992 — Financials 11,528,186 306,364 38,134 Health care 10,067,631 — — Miscellaneous 38,409 — — Technology 15,824,461 — — Transportation 1,103,330 — — Utilities and power 2,933,240 — — Total common stocks Convertible preferred stocks — — 167,284 Corporate bonds and notes — 20,189,227 — Mortgage-backed securities — 2,031,814 59,305 Municipal bonds and notes — 171,391 — U.S. government and agency mortgage obligations — 13,185,263 — U.S. treasury obligations — 12,674,429 — Short-term investments 10,516,890 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(114,581) $— TBA sale commitments — (2,097,188) — Total return swap contracts — (2,571) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts — 114,581 Equity contracts — 2,571 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# — Forward currency contracts# — Total Assets $— $— $— $— $— $— Liabilities: OTC Total return swap contracts*# — — — 2,571 — 2,571 Forward currency contracts# 24,303 7,628 17,976 39,370 25,281 114,581 Total Liabilities $24,303 $7,628 $17,976 $41,941 $25,281 $117,152 Total Financial and Derivative Net Assets $(24,303) $(7,628) $(17,976) $(41,941) $(25,281) $(117,152) Total collateral received (pledged)##† $— $— $— $— $— Net amount $(24,303) $(7,628) $(17,976) $(41,941) $(25,281) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
